Citation Nr: 0528856	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  96-18 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the Lincoln, 
Nebraska Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for PTSD.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has been diagnosed with PTSD.

3.  A medical opinion supports a link between the veteran's 
PTSD and stressors during the veteran's service.

4.  A military operations report documents events consistent 
with stressors that the veteran has reported.


CONCLUSION OF LAW

The veteran has PTSD that was incurred as a result of events 
during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The Board has made a favorable decision in this appeal.  
Therefore, the Board need not provide further notification or 
assistance to the veteran.  The Board also does not need to 
discuss further VA's compliance with the laws and regulations 
involving notification and the development of evidence.

Service Connection for PTSD

The veteran contends that he has PTSD as a result of 
traumatic experiences during his service in Vietnam.  Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order for a claim 
for service connection for PTSD to be successful, there must 
be: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between the current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

On VA mental health examination in September 1995, the 
veteran related that he had felt considerable internal stress 
while he was in Vietnam.  He stated that he had begun to have 
dreams about traumatic events in Vietnam while he was still 
there.  After separation from service, he reported, he had 
frequent nightmares.  He had intense psychological distress 
when reminded of his Vietnam experiences, and he avoided such 
reminders.  He had diminished interest in activities, a 
restricted range of affect, difficulty falling asleep, 
difficulty concentrating, and hypervigilance.  The veteran 
reported that these symptoms had lessened over time, but had 
increased again in the preceding year.  He related that he 
presently felt mildly to moderately depressed.  The examiner 
found that the veteran's affect showed anxiety and 
depression.  The examiner provided a diagnosis of PTSD, and 
indicated that the PTSD was connected to the veteran's 
service.

On VA mental health examination in July 2002, the veteran 
described his experiences in Vietnam.  He indicated that he 
was married, and had held a number of types of employment, 
most recently driving a truck.  He reported having dreams, 
being easily startled, and being hypervigilant.  The examiner 
found that the veteran's mood was a little anxious, but that 
he did not show any other signs of mental or emotional 
problems.  The examiner found that there was no indication 
that the veteran had PTSD at the time of the examination.

In September 2004, the Board requested an independent medical 
expert opinion regarding particular aspects of the veteran's 
claim.  In April 2005, a consultant from the Department of 
Psychiatry and Behavioral Medicine at the Wake Forest 
University School of Medicine reviewed the veteran's claims 
file.  The consultant noted the Vietnam experiences and the 
mental and emotional symptoms described by the veteran in the 
record.  The consultant concluded that the record supported a 
history of symptomatology consistent with the diagnosis of 
PTSD, although the severity of the symptoms might have 
decreased between the examinations of 1995 and 2002.

The veteran was diagnosed with PTSD in 1995.  While the 
physician who examined him in 2002 opined that the veteran 
did not have current symptoms of PTSD, the consultant who 
reviewed the record in 2005 found that the record overall 
supported a diagnosis of PTSD.  Taking into consideration all 
of the observations and opinions, the Board concludes that 
the evidence supporting a diagnosis of PTSD is at least equal 
to the evidence opposing such a diagnosis.  The Board finds 
that the medical evidence supporting a finding that the 
veteran currently has PTSD is sufficient to meet the 
diagnostic criterion for a PTSD service connection claim.

The examiner who diagnosed the veteran with PTSD in 1995 
concluded that the disorder was the result of the veteran's 
experiences during service in Vietnam.  In the April 2005 
opinion, the Wake Forest consultant concluded that it was at 
least as likely as not that the veteran's PTSD had resulted 
from the veteran's Vietnam stressors.  The consultant noted 
the stressors reported by the veteran, including witnessing 
an incoming rocket destroy a truck and wound several 
soldiers, firing on suspicious noises while assisting in 
retrieving a wounded serviceman, and witnessing incoming 
rockets in May 1968.  Those reported stressors, in 
particular, are consistent with service records that document 
casualties in the veteran's unit in May through July 1968.  
Thus, medical evidence and opinion in this case sufficiently 
establishes a link between the veteran's PTSD and in-service 
stressors.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, the claimed 
stressor is related to that combat, and the claimed stressor 
is consistent with the circumstances, conditions, or 
hardships of the veteran's service, then, in the absence of 
clear and convincing evidence to the contrary, the veteran's 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  If 
the veteran did not engage in combat with the enemy, his lay 
testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran served in Vietnam for about a year, in parts of 
1968 and 1969.  Service records indicate that he served in an 
artillery unit.  He has indicated that his primary duty in 
Vietnam was in artillery ballistic meteorology, sending up 
weather balloons to gather information to assist in artillery 
targeting.  The veteran has reported traumatic experiences 
during his service in Vietnam, including witnessing an 
incoming rocket destroy a truck and wound several soldiers.  
He has indicated that he assisted in retrieving a wounded 
serviceman, and that in the course of that task he opened 
fire when he heard suspicious noises.  He has identified 
specific dates in February 1968 and May 1968 when his area 
received incoming rockets, and his unit fired rounds in 
return.  He has also reported having felt in fear for his 
life when snipers fired on the truck he was driving, and when 
he performed sentry and minesweeping duties.

The veteran's main assignment in Vietnam did not require him 
to directly participate in combat.  His reported experiences 
with being subject to enemy fire, or firing in the direction 
of potential enemies, are not likely to have been documented 
in military records.  For the purposes of his claim, then, it 
cannot be established that he engaged in combat with the 
enemy.  Therefore, the stressors he has reported must be 
corroborated by service records.

VA attempted several times to obtain military records for the 
units, times, and locations of the veteran's Vietnam service, 
and some records were obtained.  In particular, a report of 
the operations of the veteran's unit in May, June, and July 
1968 indicates that enemy action resulted in three members of 
the unit being killed in action, and 25 wounded in action.

Where service records document events reported by a veteran 
as stressors, it is not necessary that the records 
specifically document the veteran's presence at those events.  
Documentation that an event involved the veteran's unit may 
be sufficient corroborate a reported stressor.  See Pentecost 
v. Principi, 16 Vet. App. 127 (2002); Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The 1968 operations report documenting 
casualties is consistent with some of the stressors the 
veteran reported, particularly witnessing incoming rockets 
and seeing wounded soldiers.  To corroborate the veteran's 
reported stressors, it is not required to find a military 
record that states that the veteran was present when one or 
more servicemen were wounded or killed.  The 1968 operations 
report is sufficient supporting evidence of the occurrence of 
one or more of the stressors that the veteran has reported.

The veteran's claim is supported by medical evidence 
diagnosing him with PTSD, a medical opinion linking his PTSD 
to in-service stressors, and a military report documenting 
the occurrence of events consistent with his claimed in-
service stressors.  The record supports service connection 
for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


